Citation Nr: 0611294	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of lumbar strain, with degenerative disc 
disease, spondylosis, and bilateral facet arthropathy L4-L5, 
with spondylolisthesis L-4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1974 
and from August 1976 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
residuals of lumbar strain and assigned a noncompensable 
(zero percent) evaluation, effective from October 2002.  

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Board in Washington, 
DC; a transcript of the hearing is associated with the claims 
file.


FINDING OF FACT

The competent and probative evidence of record indicates that 
the veteran's service-connected residuals of lumbar strain, 
with degenerative disc disease, spondylosis, and bilateral 
facet arthropathy L4-L5, with spondylolisthesis L-4, is 
characterized by normal range of motion with significant 
discomfort with extension and flexion, objective findings of 
symmetrical and normal deep tendon reflexes, normal sensation 
to pinprick and touch, and no muscle spasm, weakness, or 
tenderness; the evidence is in approximate balance as to 
whether a higher rating is warranted.




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an initial evaluation of 10 percent for service-
connected residuals of lumbar strain, with degenerative disc 
disease, spondylosis, and bilateral facet arthropathy L4-L5, 
with spondylolisthesis L-4 have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
as well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussion in the April 
2003 Statement of the Case (SOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The November 2004 letter specifically 
asked the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  Together, the 
November 2004 letter and the April 2003 SOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, a discussion of the facts of the case, and 
the basis of the denial of his claim.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical records regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).


In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes that, at the March 2006 hearing, the veteran and 
his representative indicated there was no additional 
documentary evidence to be submitted in support of the claim.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, given that the effective date of the veteran's 
claim has already been determined, the veteran has not 
appealed the determination, and given the ample 
communications regarding the evidence necessary to 
substantiate his claim.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that in 2003, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the spine, 
including lumbosacral strain.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2004)).  This amendment and subsequent correction were 
made effective from September 26, 2003.  The rating criteria 
for evaluating intervertebral disc syndrome were also revised 
previously, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated October 2002.  Likewise, the April 2003 
SOC evaluated the veteran's claim using the old regulations.  
The Board notes the RO has not evaluated the veteran's claim 
under the new regulations effective from September 2003 
because the amendments were made after the April 2003 SOC was 
issued and the veteran perfected his substantive appeal to 
the Board.  The Board also notes that a supplemental 
statement of the case (SSOC) was not issued in this case, 
which would have given the RO the opportunity to evaluate the 
claim under both the old and new regulations.  Nonetheless, 
the Board finds that the veteran is not prejudiced by this 
omission because we will evaluate the veteran's claim under 
the old and new rating criteria.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

Service connection for residuals of lumbar strain, with 
degenerative disc disease, spondylosis, and bilateral facet 
arthropathy L4-L5, with spondylolisthesis L-4, was 
established in October 2002.  A noncompensable evaluation was 
assigned under Diagnostic Code (DC) 5295-5293, effective from 
October 2002.  At that time, the RO considered service 
medical records which reflect the veteran was initially 
treated for a lumbar spine injury in March 1989 and continued 
to receive treatment through August 2002.  Also considered 
was a May 2002 VA examination where the veteran demonstrated 
normal range of motion in the lumbar spine with some 
discomfort during flexion and extension.  

As noted, the veteran's service-connected lumbar spine 
disability is rated under 38 C.F.R. § 4.1a, DC 5295-5293 
(2003).  The veteran's lumbar spine disability is manifested 
by several disorders, including degenerative disc diseased, 
spondylosis, bilateral facet arthropathy, and 
spondylolisthesis.  The veteran's disability is not listed on 
the Rating Schedule, and the RO assigned DC 5295-5293 
pursuant to 38 C.F.R. § 4.27, which provides that hyphenated 
diagnostic codes will be used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
See 38 C.F.R. § 4.27.

The RO determined the veteran's lumbar spine disability was 
most analogous to intervertebral disc syndrome.  Under DC 
5293, in effect prior to September 2003, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome; a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome; a 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation was 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief; and a 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc with little 
intermittent relief.

Under DC 5295, in effect prior to September 26, 2003, a 
noncompensable rating was warranted for lumbosacral strain 
with only slight subjective symptoms; a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position; 
and a 40 percent rating was warranted for severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.
Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2005).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.
Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence supports a 
finding that the veteran's service-connected lumbar spine 
disability warrants an initial compensable rating of 10 
percent.  

In evaluating the veteran's claim under DC 5293 for 
intervertebral disc syndrome, in effect prior to September 
2003, the Board notes the veteran has never been diagnosed 
with intervertebral disc syndrome and he has never reported 
experiencing recurring attacks of pain with intermittent 
relief.  In addition, he has never been shown to have sciatic 
neuropathy, muscle spasms, absent ankle jerk, or any other 
symptoms normally associated with intervertebral disc 
syndrome.  Therefore, the Board finds that DC 5293, in effect 
prior to September 2003, does not assist the veteran in 
obtaining a compensable evaluation.  

The Board notes that the rating criteria for DC 5295 for 
lumbosacral strain were not changed under the amendments made 
in September 2002, but, as noted above, were changed when the 
General Rating Formula was made effective in September 2003.  
In evaluating the veteran's claim under DC 5295, in effect 
prior to September 2003, the Board notes the May 2002 VA fee-
basis examination report reflects the veteran demonstrated 
flexion to 95 degrees, extension to 35 degrees, right and 
left lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees, which is normal range of motion in 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2005). In addition, the examiner noted the veteran had 
significant discomfort with extension and flexion.  Based on 
objective findings of pain on motion of the lumbar spine, the 
Board finds that a 10 percent evaluation, but no higher, is 
warranted under DC 5295 in effect prior to September 2002.  

A higher evaluation is not warranted under the "old" DC 
5295 because the evidence does not show the veteran had 
muscle spasm on forward bending, loss of lateral spine 
motion, or that he had, or more nearly reflected, severe 
lumbar strain manifested by positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  

The Board has considered evaluation of the veteran's back 
disability under all other potentially appropriate diagnostic 
codes to determine whether an evaluation higher than 20 
percent can be assigned.  However, he has never been found to 
have residuals of vertebral fracture, complete bony fixation 
of the spine, ankylosis of the cervical, dorsal, or lumbar 
spine, sacro-iliac injury and weakness.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285 to 5291 and 5293 (2001 & 2002) are not for 
application.  Under DC 5292, in effect prior to September 
2003, a compensable rating requires slightly limited range of 
motion in the lumbar spine.  However, as noted, the veteran's 
range of motion in the lumbar spine has never been shown to 
be limited, even slightly.  Therefore, DC 5292 does not 
assist the veteran in obtaining a higher evaluation.  

Under the schedular criteria in effect as of September 2003, 
the Board finds that an evaluation in excess of 10 percent is 
not shown to be appropriately assignable under the general 
rating formula.  The evidence has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  At the May 2002 VA examination, the 
veteran demonstrated forward flexion to 95 degrees, which the 
Board notes is normal.  See 38 C.F.R. § 4.71a, Plate V 
(2005).  In addition, the evidence indicates the veteran does 
not have ankylosis, which is when the spine is fixed in 
flexion or extension and is accompanied by other symptoms.  
In this regard, the Board notes the veteran has movement of 
the spine in the planes of excursion (forward flexion, 
backward extension, lateral flexion and rotation) tested, 
which clearly indicates he does not have ankylosis.  
Therefore, a rating in excess of 10 percent cannot be awarded 
for the veteran's service-connected lumbar spine disability 
under the General Rating Formula.

The Board has considered the veteran's service-connected 
lumbar spine disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken at the May 2002 VA 
fee-basis examination showed moderate degenerative disc 
disease at L4-5.  Under DC 5003, degenerative arthritis, when 
substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003.

The Board notes the veteran is currently assigned a 10 
percent evaluation under DC 5295 (2002), for limited motion 
of the lumbar spine, and DC 5003 does not otherwise assist 
the veteran in obtaining a higher evaluation.  Therefore, 
38 C.F.R. § 4.71a, DC 5003 (2005) is not for application in 
this case.  

The Board notes also that a separate rating based on 
neurological abnormalities is not warranted under the 
schedule for rating intervertebral disc syndrome that became 
effective in September 2002 or under the criteria for rating 
diseases of the spine that became effective in September 
2003.  The Board notes that, at the May 2002 VA examination, 
the veteran reported having occasional numbness down into his 
left lower extremity.  Likewise, at the March 2006 hearing, 
the veteran testified that he has numbness that goes down 
both sides of his legs, but predominately on the right side, 
from his thigh to his calf.  Although the veteran reported 
having numbness in his legs, the May 2002 examination report 
reflects that on neurological examination, deep tendon 
reflexes of the extremities were symmetrical and normal 
bilaterally and sensation to pinprick and touch were normal.  
The Board does recognize the veteran's report of numbness, 
but we find more probative the objective clinical findings 
reported by a physician as to whether the veteran has 
neurological damage due to his service-connected lumbar spine 
disability.  The Board also recognizes the veteran's 
representative's assertion that the veteran should be 
afforded a neurological examination based on his subjective 
symptoms.  However, the Board finds that, based on the 
evidence of record, particularly the May 2002 examination 
findings as noted above, a neurological examination is not 
necessary in this case.

38 C.F.R. §§ 4.40 and 4.45 (2005) and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005).  See DeLuca, supra.  Within this context, the 
Board notes that, at the May 2002 examination, the veteran 
complained of stiffness, soreness, numbness, and significant 
discomfort on flexion and extension.  In addition, at the 
March 2006 hearing, the veteran reported having constant pain 
in his lower back.  Although the examiner did not estimate 
the veteran's functional loss due to his pain on motion, the 
Board finds the veteran is not prejudiced thereby.  At the 
May 2002 VA examination, the veteran's gait and stance were 
normal, including heel and toe walking.  He was also able to 
perform repetitive squatting, as well as alternative leg 
hopping, without much difficulty.  In addition, there were no 
objective findings of muscle spasm, weakness, or tenderness 
in the lumbar spine on examination.  The Board also notes 
that the veteran's complaints of pain are contemplated in the 
10 percent evaluation assigned under DC 5295 for lumbosacral 
strain as a 10 percent rating is warranted where there is 
characteristic pain on motion.  Therefore, while the veteran 
complained of discomfort on motion, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation due to pain warrants an 
evaluation in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in April 2002, has 
his lumbar spine disability been more disabling than as 
currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating to 10 percent, but no 
higher, is warranted under Diagnostic Code 5295, in effect 
prior to September 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation of 10 percent for service-
connected residuals of lumbar strain, with degenerative disc 
disease, spondylosis, and bilateral facet arthropathy L4-L5, 
with spondylolisthesis L-4, is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


